 Case 3:19-cv-00707-NJR Document 12 Filed 07/03/19 Page 1 of 2 Page ID #95



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

 DUSTIN VENTIMIGLIA,                              )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )
                                                  )   Cause No. 3:19-cv-00707-NJR-MAB
 VEOLIA ES TECHNICAL SOLUTIONS,                   )
 LLC; VEOLIA NORTH AMERICA, LLC;                  )
 TOYOTA INDUSTRIAL EQUIPMENT                      )   JURY TRIAL DEMANDED
 MFG, INC., and CASCADE                           )
                                                  )
 CORPORATION,
                                                  )
                                                  )
                       Defendants.
                                                  )


 DEFENDANTS VEOLIA ES TECHNICAL SOLUTIONS, LLC AND VEOLIA NORTH
    AMERICA, LLC’S COMBINED CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendants Veolia ES

Technical Solutions, L.L.C. and Veolia North America, LLC (the “Veolia Entities”) state:

       Defendant Veolia ES Technical Solutions, L.L.C.’s sole member/parent company is

Veolia Environmental Services North America LLC, which, in turn, has a sole member/parent

company that is Veolia North America, Inc.

       Defendant Veolia North America, LLC’s sole member/parent company is Veolia North

America, Inc.

       Veolia North America, Inc. is wholly owned by the publically traded company Veolia

Environnement S.A.

       The Veolia Entities understand that, pursuant to Federal Rule of Civil Procedure 7.1, they

must promptly file a supplement statement upon any change in the information that this

statement requires.



11770340.1
 Case 3:19-cv-00707-NJR Document 12 Filed 07/03/19 Page 2 of 2 Page ID #96



                                              SANDBERG PHOENIX & von GONTARD P.C.



                                       By:    /s/ Zachary S. Merkle
                                              Mary Anne Mellow, #6184050
                                              Zachary S. Merkle, #6322707
                                              600 Washington Avenue - 15th Floor
                                              St. Louis, MO 63101-1313
                                              314-231-3332
                                              314-241-7604 (Fax)
                                              E-mail: mmellow@sandbergphoenix.com
                                                       zmerkle@sandbergphoenix.com


                                              Attorneys for Defendants
                                              Veolia ES Technical Solutions, L.L.C. and Veolia
                                              North America, LLC


                                      Certificate of Service

        I hereby certify that on July 3, 2019 the foregoing was filed via this Court’s Electronic
Filing System and thereby served upon counsel of record and upon the Clerk of this Court.


                                              /s/ Zachary S. Merkle




                                                 2
11770340.1
